UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7378


GREGORY LYNN GORDON,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cv-00441-RJC)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lynn Gordon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory Lynn Gordon, a state pretrial detainee, seeks

to appeal the district court’s order denying relief on his 28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                           The order is

not    appealable       unless    a   circuit      justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find     that    the

district       court’s      assessment    of    the   constitutional           claims    is

debatable      or     wrong.      Slack   v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Gordon has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny Gordon’s motion to

appoint counsel, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3